Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer (WO 2017216247 A1), as cited by Applicant.
	In regards to claim 1, KIEFFER discloses a bracket (50) for a vehicle stabilizer (antiroll bar,70), comprising: an elastomer element (10, (parts 12 and 14)) that receives a stabilizer spring (abstract); a first bracket element (24); and a second bracket element (22), wherein the first bracket element (24) and the second bracket element (22) are connectable in such a way that the elastomer element (12,14) is fixed between the first bracket element and the second bracket element (fig.5), a connection means (latching portions 22a,24a, paragraph 0052, or 22B,24A, paragraph 0053) for connecting the first bracket element and the second bracket element is formed on the first and second bracket elements, the connection means has at least one connection pin (27,30) and a connection recess (22b,24B), in a connection state of the first 
	In regards to claim 2, KIEFFER discloses in the connection state, the elastomer element (12, 14) is fixed between the first bracket element (24) and the second bracket element (22) with a preload (by latching 14 and 12 to their respective brackets and then creating the mounting/connection).
	In regards to claim 3, KIEFFER discloses wherein the frictional fixation of the connection pin (25 of 24a), in the connection recess (23 of 22A) is created by means of a press fit in the connection state (paragraph 0052, Fig.4-5).
	In regards to claim 8, KIEFFER discloses a vehicle stabilizer, comprising: a stabilizer spring (70); and a bracket according to claim 1 (50), wherein the stabilizer spring (70) is received in the elastomer element (10), the first bracket element (24) and the second bracket element (22) are in the connection state, and the elastomer element is fixed between the first bracket element and the second bracket element (Fig.5). 
	In regards to claim 10, KIEFFER discloses a method for manufacturing a vehicle stabilizer, comprising: receiving a stabilizer spring in an elastomer element (10); providing a first bracket element and a second bracket element(24,22); providing a connection means (latching portion), comprising a connection pin the connection pin (25 of 24a), and the connection recess (23 of 22A), on the first bracket element and the second bracket element (Fig.1, 4,5); connecting the first bracket element and the second bracket element such that the elastomer element is fixed between the first bracket element and the second bracket element, the connection pin being 
	In regards to claim 11, KIEFFER further discloses connecting the stabilizer spring received in the elastomer element to the elastomer element by means of an adhesive (72); and curing the adhesive or the vulcanization on at least partially in the connection state of the first bracket element and the second bracket element (paragraphs 0060-0063), wherein in the connection state the elastomer element is fixed between the first bracket element and the second bracket element with a preload (paragraph 0058, arrow F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer (WO 2017216247) in view of Kuroda (WO 2011102373), as cited by Applicant.
	In regards to claim 4, KIEFFER discloses the claimed invention but fails to explicitly teach the connection pin is riveted by means of thermal shaping of a free end of the connection pin. 
However, KURODA teaches, in an embodiment shown in Fig.24, a connection means of a brackets 721 and 731, having a connection pin riveted, Fp. Therefore it would have been .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer (WO 2017216247 A1) in view of Achtioui (WO 2019025741).
	In regards to claim 5, KIEFFER discloses the claimed invention but fails to teach the cohesive fixation of the connection pin in the connection recess is created by means of an adhesive in the connection state. However, ACHTIOUI teaches a comparable device where it is known to have a cohesive fixation of the connection pin in the connection recess is created by means of an adhesive, See Fig.3, bracket 50 connected to bracket 30 with an adhesive applied to 50 and Paragraph 0089 in the translation. Therefore, one of ordinary skill in the art prior to the effective filing date would have applied the known improvement technique of ACHTIOUI in the same way to the bracket of KIEFFER because ACHTIOUI teaches an improved connection of the flange or brackets prevents unwanted noise by ensuring the elastomer element stays in place with improved fatigue resistance. (Paragraph 0008 of English translation).

Claims 6-7, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer (WO 2017216247 A1) in view of Grundmeier (US 20150028531).
	In regards to claim 6 KIEFFER discloses a bracket (50) for a vehicle stabilizer (antiroll bar 70), comprising: an elastomer element (10, parts 12 and 14) that receives a stabilizer spring (abstract); a first bracket element (24); and a second bracket element (22),wherein the first 
	Although KIEFFER does not teach an outer circumferential surface of the first connection sleeve and/or an inner circumferential surface of the second connection sleeve has a rib structure, Grundmeier teaches a “comparable” device where it is known to add a ribbed structure 12 in a connection means, see fig.3. Therefore, one of ordinary skill in the art prior to the effective filing date would have applied the known improvement technique of adding an inner circumferential surface with a rib structure in the same way to the sleeve of KIEFFER because Grundmeier teaches that the rib structure would create an improved form fitting engagement with an outer sleeve and this form fit results in a rotation-proof fixation. (paragraph 0013).
	In regards to claim 7, KIEFFER, as modified, discloses wherein the first connection sleeve (27) and the second connection sleeve (22b) form a mounting structure for the bracket in the connection state (Paragraph 0053, Fig.5). 
In regards to claim 9, KIEFFER discloses a vehicle stabilizer, comprising: a stabilizer spring (70); and a bracket according to claim 6 (as discussed above), wherein the stabilizer spring (70) is received in the elastomer element (10), the first bracket element (24) and the second bracket element (22) are in the connection state, and the elastomer element is fixed between the first bracket element and the second bracket element (Fig.5).

	KIEFFER does not disclose an outer circumferential surface of the first connection sleeve and/or an inner circumferential surface of the second connection sleeve having a rib structure. However, Grundmeier teaches a “comparable” device where it is known to add a ribbed structure 12 in a connection means for a vehicle stabilizer bracket, see fig.3. Therefore, one of ordinary skill in the art prior to the effective filing date would have applied the known improvement technique of adding an inner circumferential surface with a rib structure in the same way to the sleeve of KIEFFER because Grundmeier teaches that the rib structure would create an improved form fitting engagement with an outer sleeve and this form fit results in a rotation-proof fixation. (paragraph 0013).


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art listed on PTO-892 teach relevant vehicle stabilizers and brackets for stabilizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616